Citation Nr: 1638490	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for status post excision plantar wart, right foot.

2.  Entitlement to an initial compensable rating for callouses, right foot (claimed as bone spurs).

3.  Entitlement to an initial compensable rating for callouses, left foot (claimed as bone spurs).

4.  Entitlement to service connection for plantar warts, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for status post excision of plantar wart on the right foot assigning a 0 percent rating, effective April 23, 2009; granted service connection for callouses on the bilateral feet assigning 0 percent ratings, effective October 6, 2009; and denied service connection for plantar warts on the left foot.

The Veteran requested a Board hearing at the RO on her December 2010 VA-Form 9.  She later requested a local hearing at the RO.  See September 2011 letter.  In February 2012, the RO sent the Veteran a letter noting that she had requested both, a Travel Board hearing and a local hearing before an RO decision maker.  The RO asked the Veteran to clarify whether she still wanted a hearing; and if so, whether she would like a hearing with a Decision Review Officer at the RO or with the Board at a Travel Board hearing at the RO.  The letter noted that if she did not respond within 30 days the RO would assume that she no longer requested a hearing of any type.  There is no record of a response from the Veteran regarding a hearing request.  Her representative submitted a statement in lieu of a VA-Form 646 in January 2016 and an appellant brief in July 2016 and did not reference any hearing request.  Thus, it appears that the Veteran is no longer interested in pursuing her hearing options.  Given that the case is being remanded, she has another opportunity to make any further hearing requests before a decision is made on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's representative submitted an appellant's brief in July 2016 asserting that the current record did not adequately reveal the present severity of the Veteran's bilateral foot disorder.  It was noted that the last examination was in May 2010.  The Veteran also noted on her VA-Form 9 that she had an upcoming foot surgery in 2011 for her right foot.  As it appears that the severity of her bilateral foot disorder has increased since it was last evaluated, another examination is warranted to assess present severity of her service-connected bilateral calluses and right plantar wart.

As for the service connection claim for left plantar wart, it was found on examination in May 2010 that there was no present pathology in the left foot regarding a plantar wart.  The Veteran's representative argued in the July 2016 appellant's brief, however, that the diagnosis was recurrent plantar wart, and that all doubt should be resolved in her favor that she has plantar warts on the left feet related to military service.  The Veteran has asserted that she has had plantar warts on both feet due to her military boots.  See, e.g., April 2009 formal compensation claim.  While the service treatment records are negative for any plantar wart on the left foot, the Veteran is competent to make these assertions.  Post-service evidence also shows that in September 2007 she had surgery on her bilateral feet for an exostosis by excision.  It was noted that she had left hallux single verruca.  While the 2007 record is outside the appeal period, it is still relevant to the claim and provides a history of the medical condition of her left foot.  For this reason, another examination is warranted for the left foot to determine whether she has left plantar warts, and if possible the examination should take place during an active stage of the disorder.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (If an appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage.).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, recent treatment she has received for her bilateral foot disability, including any surgery for the right foot in 2011.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning her claim.

2.  Thereafter, schedule the Veteran for a VA podiatry examination to address the present severity of her bilateral callouses, and right foot plantar wart; and the etiology of any left foot plantar wart.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed examination and report all manifestations of the Veteran's service-connected bilateral callouses and right foot plantar wart; and determine whether there are any signs or symptoms of left plantar wart.  If possible, the examination should take place during an active stage of the left plantar wart.  

If a left plantar wart is shown, please state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any present left plantar wart was caused by any event, disease, or injury in service, and/ or first manifested in service.  The Veteran's competent complaints of recurrent left plantar wart since service due to her military boots must be considered.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.  

The examiner should report whether the functional impairment due to the bilateral foot callouses, and right or left plantar wart is slight, moderate, moderately severe, or severe.  The examiner also should report whether the bilateral callouses and/ or right or left plantar wart is manifested by any painful motion, weakened movement, excess fatigability, or incoordination, including during any periods of flare-up.  

The examiner also should assess the scarring in the feet from removal of callouses and/ or plantar warts, and describe whether there is any impairment associated with the scarring, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. If there are unstable or painful service-connected scars, please describe the number of such scars. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

4.  Finally, readjudicate the claim on appeal with consideration of all relevant evidence submitted since the October 2010 statement of the case.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




